Citation Nr: 1602725	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a sciatica nerve disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a right knee disorder, as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A notice of disagreement was received in September 2009, a statement of the case was issued in March 2010, and a VA Form 9 was received in April 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011 and February 2015, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks entitlement to service connection for a low back disorder, a right knee disorder, and a sciatica nerve disorder.

Of note, the Veteran had a documented low back injury during service in June 1975, at which time he also described pain radiating down his leg.  See June 1975 service treatment record.  Additionally, the Veteran has testified that his lack of documented treatment post service is due to self-treatment with over the counter medication.  See July 2011 BVA Hearing Transcript, page 5.  

In the February 2015 Board Remand, the Board determined that the medical opinions provided in the October 2011 VA examinations were insufficient to adjudicate the Veteran's claims.  The Board explained that the October 2011 VA examiner did not provide adequate rationale, failed to consider the Veteran's lay statements regarding continuity of symptoms post service, and erroneously used a lack of clinical evidence as support for the negative nexus opinions provided.  See February 2015 BVA Remand.  

As directed in February 2015, the RO was to afford the Veteran a new VA examination and obtain medical opinions.  The VA examiner was instructed to take into consideration the Veteran's lay statements as they pertained to any injuries and symptoms during and following service.  The examiner was also instructed to note that the Veteran's back, right knee and sciatica have bothered him off and on since service.  Id.

The Veteran was afforded a VA examination in April 2015.  During the examination, the Veteran's medical history was recorded, including statements that his low back pain and right knee pain have become progressively worse over the years; however, no medical opinions were provided.  

In May 2015, a different physician than the one who conducted the April 2015 examination provided addendum opinions, at which time the examiner failed to note any lay evidence of post-service symptoms or treatment.  The examiner stated that there was no medical evidence of continuity or chronicity of care established from service.  The examiner failed to note that the Veteran's back, right knee and sciatica have bothered him since service.  The May 2015 VA examiner failed to discuss the Veteran's assertions of self-treatment post service and also failed to note that the June 1975 treatment note indicated that the Veteran had pain radiating into his leg.  Furthermore, the May 2015 VA examiner failed to discuss the Veteran's theory that he places more weight on his right knee as a result of his low back pain, causing his current right knee disorder.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the opinions of record are not adequate, the claims must unfortunately be remanded once again.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3 159(c)(4); McLendon v Nicholson, 20 Vet. App. 79 (2006); Stegall v West, 11 Vet. App. 268 (1998).  

The Board also notes that in September 2012, the Veteran's private physician submitted a medical opinion, indicating that there was a possibility that the Veteran's current low back disorder could have begun in 1975 at the time of his in-service injury.  See September 2012.  On remand, the VA examiner must reconcile any addendum opinion provided with the September 2012 private medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum opinions for the Veteran's claimed low back, right knee, and sciatica nerve disorders.  The examiner is requested to review all pertinent records associated with the claims file. 

a)  After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

i)  that the Veteran's current low back disorder is in any way causally or etiologically related to his time in service, to include the documented injury to his low back during service in June 1975;

ii)  that the Veteran's current right knee disorder is in in any way causally or etiologically related to his time in service, to include the documented low back injury during service in June 1975, OR is proximately due to or aggravated (beyond a natural progression) by his current low back disorder; and,

iii)  that the Veteran's current sciatica nerve disorder is in any way causally or etiologically related to his time in service, to include the documented injury to his low back with radiating pain down the leg during service in June 1975; OR is proximately due to or aggravated (beyond a natural progression) by his current low back disorder.

b)  The examiner must reconcile any conflicting medical evidence, to include the September 2012 private physician's opinion that the Veteran's low back disorder is due to his in-service injury.

c)  The examiner must offer comments regarding the Veteran's theory of causation for his right knee disorder (that he places greater weight on his right knee due to his low back pain).

d)  The examiner must review and discuss the Veteran's lay statements regarding his post-service symptomatology and self-treatment for his claimed disorders and provide information as to how the statements comport with generally accepted medical norms. 

e)  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.
 
3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 
 
4.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




